Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim(s) 6,14 is/are objected to because of the following informalities:  
 “R11 is a radius of curvature of the object side surface, R12 is a radius of curvature of the image side surface, R31 is a radius of curvature of the objective side surface, and R32 is a radius of curvature of the image side surface” should be “R11 is a radius of curvature of the object side surface of the first lens, R12 is a radius of curvature of the image side surface of the first lens, R31 is a radius of curvature of the objective side surface of the third lens, and R32 is a radius of curvature of the image side surface of the third lens”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of U.S. Patent No. 11079569. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for TTL/BFL=10.145 (Table 12) for a lens assembly comprising six lenses, does not reasonably provide enablement for 3<TTL/BFL<3.5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. For a lens assembly comprising six lenses as claimed, imaging quality relies on many parameters and optimization of the parameters requires extensive experience and practice. The difference between the claimed range (3,3.5) and 10.145 for TTL/BFL are beyond practical manufacturing tolerance and is not obvious to one of ordinary skill in the art.

 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,12-14,20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chen (US 20220082792). 

    PNG
    media_image1.png
    594
    727
    media_image1.png
    Greyscale

Regarding claim 1, Chen teaches (Figs. 6-8, -++...+-) A wide-angle lens assembly, comprising sequentially from an object side to an image side along an optical axis:
a first lens which is a meniscus lens with negative refractive power;
a second lens which is a meniscus lens with positive refractive power;
a third lens with positive refractive power, comprising a convex surface facing an object side;
a fourth lens with positive refractive power; and
a fifth lens with negative refractive power;
wherein the wide-angle lens assembly satisfies:3<TTL/BFL<3.5 (6.34/2.003)
wherein TTL is an interval from an object side surface of the first lens to an image plane along the optical axis and BFL is an interval from an image side surface of the fifth lens to the image plane along the optical axis.

Regarding claim 2, Chen further teaches (Figs. 6,8) The wide-angle lens assembly as claimed in claim 1, wherein the first lens further comprises a convex surface facing the object side and a concave surface facing an image side, the second lens further comprises a concave surface facing the object side and a convex surface facing the image side, the third lens further comprises a convex surface facing the image side, the fourth lens further comprises a convex surface facing the object side and a convex surface facing the image side.

Regarding claim 12, Chen further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies:
−3<f 2 /f 1<−1 (4.389/-2.507),
wherein f1 is an effective focal length of the first lens and f2 is an effective focal length of the second lens.

Regarding claim 13, Chen further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies:
1<f 2 /f 4<3 (4.389/2.27), or
0.5<f 1 /f 5<1.5,
wherein f1 is an effective focal length of the first lens, f2 is an effective focal length of the second lens, f4 is an effective focal length of the fourth lens, and f5 is an effective focal length of the fifth lens.

Regarding claim 14, Chen further teaches The wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies:
3<R 11 /R 12<5, or
−11<R 31 /R 32<−3 (3.638/-1.151),
wherein R11 is a radius of curvature of the object side surface, R12 is a radius of curvature of the image side surface, R31 is a radius of curvature of the objective side surface, and R32 is a radius of curvature of the image side surface.

Regarding claim 20, Chen further teaches (Figs. 6,8) The wide-angle lens assembly as claimed in claim 1, further comprising a sixth lens (4th lens) with negative refractive power located between the third lens and the fourth lens, wherein the fifth lens (6th lens) further comprises a concave surface or a convex surface facing the object side and another concave surface facing the image side, and the sixth lens has a concave surface facing the object side and another concave surface facing the image side.

Claim(s) 1-3,8-10,16-18 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lin (US 20190094493).

    PNG
    media_image2.png
    719
    692
    media_image2.png
    Greyscale

Regarding claim 2, Lin further teaches (Fig. 1) The wide-angle lens assembly as claimed in claim 1, wherein the first lens further comprises a convex surface facing the object side and a concave surface facing an image side, the second lens further comprises a concave surface facing the object side and a convex surface facing the image side, the third lens further comprises a convex surface facing the image side, the fourth lens further comprises a convex surface facing the object side and a convex surface facing the image side.

Regarding claim 3, Lin further teaches (Fig. 1) The wide-angle lens assembly as claimed in claim 2, wherein the fifth lens further comprises a concave surface or a convex surface facing the object side and another concave surface facing the image side.

Regarding claim 8, Lin further teaches The wide-angle lens assembly as claimed in claim 2, wherein the wide-angle lens assembly satisfies:
8<TTL/T 3<10 (Table 6: 5.11/0.55 ~ 9),
wherein TTL is an interval from the object side surface and T3 is a thickness of the third lens.

Regarding claim 9, Lin further teaches The wide-angle lens assembly as claimed in claim 2, wherein the wide-angle lens assembly satisfies:
10<TTL/T 4<13 (Table 6: 5.11/0.48),
wherein TTL is an interval from the object side surface and T4 is a thickness of the fourth lens.

Regarding claim 10, Lin further teaches (Table 6) The wide-angle lens assembly as claimed in claim 2, wherein the wide-angle lens assembly satisfies:
72.08<TTL/AT 34<114.31 (5.11/0.05), or
106.3<TTL/AT 45<115.7
wherein TTL is an interval from the object side surface, AT34 is an air-interval from the third lens to each fourth lenses along the optical axis, and AT45 is an air-interval from the fourth lens to each fifth lens along the optical axis.

	Regarding claims 16-18, mutatis mutandis, Lin teaches all the limitations as stated in claims 8-10 rejections above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 19, Lin teaches all the limitations as stated in claim 1, but does not teach the wide-angle lens assembly satisfies:
106.3<TTL/AT 45<115.7,
wherein TTL is an interval from the object side surface and AT45 is an air-interval from the fourth lens to each fifth lens along the optical axis.

Absent any showing of criticality and/or unpredictability, having 106.3<TTL/AT 45<115.7 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easier manufacturing (the value in Lin’s teaching is 5.11/0.05=102.2, within the 10% rounding error of 0.05 compared to the claimed value of 106.3, and allowing a manufacturing error would improve the production).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin by having 106.3<TTL/AT 45<115.7 for the purposes of easier manufacturing.

Allowable Subject Matter
Claim(s) 4-7,15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 4-7 and 15, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a wide-angle lens assembly including the further limitations in each claim, along with the other claimed limitations of each claim.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234